DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/3/2021 has been entered. Claims 1-17 and 21-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 12/3/2020.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the relaxation oscillator is a current-controlled relaxation oscillator for converting the input signal received in an analog form to a digital signal and claim 1 recites a sensor logic configured to control an analog-to-digital conversion of signals. This is therefore unclear if the sensor logic is controlling the current-controlled relaxation oscillator as this oscillator is seeming to perform the conversion or if there are two different conversion steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2013/0063166, hereinafter Ng in view of United States Application Publication No. 2005/0057388, hereinafter Terazawa.

Ng fails to teach sensor logic configured to control an analog-to-digital conversion of signals.
Terazawa teaches a device with an analog to digital convertor which is provided with sensor logic so that the circuit operates based on a constant power supply voltage inputted to one of the second paired power supply lines to detect a number of the inverting circuits through which the pulse signal passes (Terazawa, paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sensor logic configured to control an analog-to-digital conversion of signals because it would allow for the circuit to operate based on a constant power supply voltage inputted to one of the second paired power supply lines to detect a number of the inverting circuits through which the pulse signal passes (Terazawa, paragraph [0017]).
Regarding claim 3, Ng teaches wherein the relaxation oscillator is configured to transform the input signal into a phase of the relaxation oscillator (paragraph [0056]).
Regarding claim 4, Ng teaches further comprising: a counter (item 28) configured to determine a number of oscillation cycles of the relaxation oscillator, wherein the number is a digital representation of the input current signal (paragraph [0056]).
Regarding claim 17, the nanogap sensors are not positively claimed and therefore any limitation on the nanogap sensors have minimal patentable weight (MPEP § 2115).The claim is therefore taught by Ng.
Regarding claim 21, modified Ng teaches wherein the sensor logic is implemented in at least on of hardware, software, and firmware (see supra).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Terazawa as applied to claim 1 above, and further in view of Laifi et al., High Resolution Current-Mode CCO-Based Continuous Time Delta-Sigma Modulators for Sensor-Array Applications, 978-1-4799-499-6/14, 2014, IEEE, 4 pages, hereinafter Laifi.
Regarding claim 2, Ng and Terazawa teach all limitations of claim 1; however, they fail to teach the relaxation oscillator is a current-controlled relaxation oscillator.
Laifi teaches a current controlled relaxation oscillator which can be integrated within arrays with relatively small sensor site pitches, where the supply voltage may vary from site to site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a current-controlled relaxation oscillator because it can be integrated within arrays with relatively small sensor site pitches, where the supply voltage may vary from site to site.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Terazawa as applied to claim 4 above, and further in view of United States Patent No. 6,437,553, hereinafter Maloney.
Regarding claim 5, Ng and Terazawa teach all limitations of claim 4; however, they fail to teach a register configured to store a count value.
Maloney teaches a system for testing in which a register is utilized for the storing of a count for later use (Maloney, columns, 3-4, lines 67-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a register to the device of Ng because it would allow for the storing of a count for later use (Maloney, columns, 3-4, lines 67-1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Terazawa as applied to claim 4 above, and further in view of United States Application Publication No. 2008/0258953, hereinafter Farley.
Regarding claim 6, Ng and Terazawa teach all limitations of claim 4; however, they fail to teach an encoder coupled to an output of the counter.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an encoder coupled to the output of a counter so that a subtraction of a constant value to reduce the number of bits in the stream (Farley, paragraph [0072]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng, Terazawa and Farley as applied to claim 6 above, and further in view of Maloney.
Regarding claim 7, Ng, Terazawa and Farley teach all limitations of claim 6; however, they fail to teach a register configured to store a digital value.
Maloney teaches a system for testing in which a register is utilized for the storing of a count for later use (Maloney, columns, 3-4, lines 67-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a register to the device of Ng because it would allow for the storing of a count for later use (Maloney, columns, 3-4, lines 67-1).

Claims 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Terazawa as applied to claim 1 above, and further in view of United States Application Publication No. 2010/0267158, hereinafter Chou.
Regarding claim 8, Ng teaches further comprising a plurality of sensors (figure 4 shows a plurality of sensors (item 14)), and wherein the system further comprises: a multiplexer (the switches (figure 4)), coupled to the plurality of nanogap sensors (figure 4) and further coupled to the readout input, and configured to provide the input current signal by selecting one of the plurality of nanogap sensors for readout (figure 4).
However, Ng and Terazawa fail to teach the sensors are nanogap sensors.
Chou teaches a detection system which utilizes a nanofluidic channel along with a nanogap sensor because it allows for the sample to pass through the channel and stretched into a linear chain and constrained to pass through the nanogap sensor.

Regarding claims 15 and 16, Ng and Terazawa teach all limitations of claim 1; however, they fail to teach the sensors are nanogap sensors and one or more fluidic channels for providing one or more fluid analytes to the nanogap sensors.
Chou teaches a detection system which utilizes a nanofluidic channel along with a nanogap sensor because it allows for the sample to pass through the channel and stretched into a linear chain and constrained to pass through the nanogap sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a nanogap sensor along with a fluidic channel connected to the nanogap sensor because it would allow for a sample to pass through the channel and to be stretched into a linear chain and constrained to pass through the nanogap sensor.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng, Terazawa and Chou as applied to claim 8 above, and further in view of United States Application Publication No. 2002/0043998, hereinafter Misdom.
Regarding claims 9 and 10, Ng, Terazawa and Chou teach all limitations of claim 8; however, they are silent as to the type of switches which are utilized in the controlling of the signals.
Misdom teaches a circuit in which MOSFET switches are utilized because they require lower control currents to control the switch (Misom, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized MOSFET switches as the switches in Ng because they require lower control currents to control the switch (Misom, paragraph [0012]).
Regarding claim 11, modified Ng teaches wherein, for each individual nanogap sensor of the plurality of nanogap sensors, a sense electrode of the individual nanogap sensor is coupled to a source/drain terminal of the corresponding one of the plurality of transistors (figure 4).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Terazawa as applied to claim 1 above, and further in view of United States Application Publication No. 2008/0037008, hereinafter Shepard.
Regarding claim 14, Ng and Terazawa teach all limitations of claim 1; however, they fail to teach an active cascode.
Shepard teaches a biosensor chip in which an active cascode is utilized to increase the performance of the circuit by mitigating the effects of finite device output conductance (Shepard, paragraph [0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an active cascode to the device of Ng because it would increase the performance of the circuit by mitigating the effects of finite device output conductance (Shepard, paragraph [0065]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Misdom and Terazawa.
Regarding claim 22, Ng teaches an apparatus for analog-to-digital conversion of data acquired by arrays of nanogap sensors (intended use MPEP § 2114 (II)), the apparatus comprising: an array of sensors (item 14), the array having a readout signal which is indicative of sensor current (paragraph [0053]); a signal source configured to be in electrical communication with the array of sensors (paragraph [0031]); a relaxation oscillator (item 16a), the relaxation oscillator coupled to the readout signal (figure 4) and configured to sample the current (intended use MPEP § 2114 (II) and is taught in paragraph [0071]).
However, Ng fails to teach the sensors are nanogap sensors.
Chou teaches a detection system which utilizes a nanofluidic channel along with a nanogap sensor because it allows for the sample to pass through the channel and stretched into a linear chain and constrained to pass through the nanogap sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a nanogap sensor along with a fluidic channel connected to the 
Ng and Chou fail to teach sensor logic configured to control an analog-to-digital conversion of signals.
Terazawa teaches a device with an analog to digital convertor which is provided with sensor logic so that the circuit operates based on a constant power supply voltage inputted to one of the second paired power supply lines to detect a number of the inverting circuits through which the pulse signal passes (Terazawa, paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sensor logic configured to control an analog-to-digital conversion of signals because it would allow for the circuit to operate based on a constant power supply voltage inputted to one of the second paired power supply lines to detect a number of the inverting circuits through which the pulse signal passes (Terazawa, paragraph [0017]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Chou.
Regarding claim 23, Ng teaches an apparatus for the management of data acquired by arrays of nanogap sensors (intended use MPEP § 2114 (II)), the apparatus comprising: a plurality of sensors (item 14), the array having a readout signal which is indicative of sensor current (paragraph [0053]); a multiplexer (the switches (figure 4)), the multiplexer coupled to the plurality of sensors and further coupled to the readout signal and configured to provide an input current signal to the plurality of sensors by selecting one of the plurality of sensors for readout signal (figure 4); a relaxation oscillator (item 16a), the relaxation oscillator coupled to the readout signal (figure 4); a counter (item 28) configured to determine a number of oscillation cycles of the relaxation oscillator, wherein the number is a digital representation of the input current signal (paragraph [0056]).
However, Ng fails to teach the sensors are nanogap sensors.
Chou teaches a detection system which utilizes a nanofluidic channel along with a nanogap sensor because it allows for the sample to pass through the channel and stretched into a linear chain and constrained to pass through the nanogap sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a nanogap sensor along with a fluidic channel connected to the nanogap sensor because it would allow for a sample to pass through the channel and to be stretched into a linear chain and constrained to pass through the nanogap sensor.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 3/3/2021, with respect to the rejection(s) of claim(s) 1, 3, 4 and 17 under 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ng and Terazawa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798